DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (89, 91, 94, 99-101 and 128-140) is/are rejected under 35 U.S.C. 102(a-1) as being (anticipated) by Negre et al (2018/0357879, hereinafter – Negre).
Regarding claims 89, 128 and 132: Negre discloses a smart ladder (as depicted in figure 2 and see associated descriptions for details) with sensors for safety pattern data and risk predictions (para. [0029] of Negre). The data is transmitted wirelessly to a processing control via a smart device (para. [0039] of Negre). Thus, Negre discloses smart ladder safety system.
Regarding claim 91: Negre discloses the assembly with power module (para.[0057 and 0065] of Negre).
Regarding claim 93: the limitations of the receptacle and printed circuit board (PCB) are considered an inherent component of the module (I/O module, para. [0088] of Negre).
Regarding claims 94, 129: the limitations of a “Hall effect” sensors are considered inherent component type of sensors (para. [0014-0015] of Negre).
Regarding claims 99, 130 and 136: Negre discloses the wireless links and Bluetooth protocol in (para. [0019] of Negre).
Regarding claim 100: the limitations of power module comprises a battery, a photovoltaic cell and charging port are considered inherent because in (para.[0065] of Negre) where Negre describes the receive electrical power via I/O port.
Regarding claims 101, 131, 137, 139 and 140: Negre discloses the notification and the hazardous condition (safety) in (para.[0022] of Negre).
Regarding claims 133, 134, 135 and 138: Negre discloses the use of the remote compute device (mobile/smart device / smartphone) as the interfacing device for the notification and visual indications (para.[0040] of Negre).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Negre et al (11120679), Smith et al (10487578) and Tang (10378278) are cited for the smart ladder safety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. WONG/Primary Examiner, Art Unit 2689